DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The use of the limitation “and/or” renders the claims indefinite. Due to the limitation, it is not known if the associated limitations are inclusively required or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boese et al. (US 2006/0287594 A1).
Regarding claim 1, Boese et al. (‘594) teach a method for operating a cardiac CT imaging system in coronary CT with prospective electrocardiography-triggering of the imaging system, the method comprising: determining a plurality of R-peak times from a dataset of electrocardiography data (see [0017]-[0023], and [0025]); determining a variability of a heart rate by statistically analyzing the determined R-peak times (see [0017]); and automatically adjusting an acquisition time period of the CT imaging system for acquiring projection data based on the determined variability of the heart rate (see [0017]). 
Regarding claim 2, Boese et al. (‘594) teach the method according to claim 1, wherein statistically analyzing the R-peak times comprises: determining a plurality of heart cycle times based on the determined R-peak times; and/or determining a plurality of differences of consecutive heart cycle times based on the determined R-peak times (see [0017]).
Regarding claims 13-15, Boese et al. (‘594) teach the subject matter of claim 1. Claims 13-15 are rejected mutatis mutandis in view of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boese et al. (US 2006/0287594 A1) in view of Burrell et al. (US 2005/0187587).
Regarding claim 3, Boese et al. (‘594) teach the method according to claim 2, but fail to explicitly teach the adjustment of time acquisition periods. However, Burrell et al. (‘587) from the same field of endeavor do teach the adjustment using statistical or probability calculations that would include: statistically analyzing the R-peak times further comprises: determining a standard deviation of the determined plurality of heart cycle times; and/or determining a standard deviation of the determined plurality of differences of consecutive heart cycle times (see [0022]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 2 with the features of Burrell et al. for the benefit of accurately analyzing a patient with an irregular or abnormal cardiac function.
Regarding claim 4, Boese et al. (‘594) in view of Burrell et al. (‘587) teach the method according to claim 3, further comprising: determining a padding time based on a multiplication of the standard deviation of the plurality of heart cycle times and/or the standard deviation of the plurality of differences of consecutive heart cycle times with a phase factor relating to a heart phase of the heart cycle (see Burrell et al. [0022]).
Regarding claim 5, Boese et al. (‘594) in view of Burrell et al. (‘587) teach the method according to claim 4, wherein the phase factor is between 0.65 and 0.85 relating to a heart phase of 65% to 85% (see Burrell et al. [0022]). The exact values or range of values claimed are considered by one of ordinary skill in the art to be consistent with routine experimentation. 
Regarding claim 6, Boese et al. (‘594) in view of Burrell et al. (‘587) teach the method according to claim 4, wherein the phase factor is between 0.3 and 0.5 relating to a heart phase of 30% to 50% (see 
Regarding claim 7, Boese et al. (‘594) in view of Burrell et al. (‘587) teach the method according to claim 4, further comprising: determining the padding time based on a multiplication of the standard deviation of the plurality of heart cycle times and/or the standard deviation of the plurality of differences of consecutive heart cycle times with the phase factor and a confidence factor indicative of a probability of acquiring projection data sufficient for a reconstruction of the heart at the heart phase (see Burrell et al. [0022]).
Regarding claim 8, Boese et al. (‘594) in view of Burrell et al. (‘587) teach the method according to claim 4, further comprising: comparing the standard deviation of the plurality of heart cycle times and/or the standard deviation of the plurality of differences of consecutive heart cycle times with a threshold value; wherein the acquisition time period is only increased by the padding time if the standard deviation of the plurality of heart cycle times and/or the standard deviation of the plurality of differences of consecutive heart cycle times exceeds the threshold value (see Burrell et al. [0022]).
Regarding claim 9, Boese et al. (‘594) in view of Burrell et al. (‘587) teach the method according to claim 7, wherein the confidence factor is determined under the assumption that a random variable describes a variation of the heart cycle times and/or a variation of the plurality of differences of consecutive heart cycle times; and/or wherein the confidence factor is determined based on a confidence level of a probability distribution assumed for a random variable describing a variation of the heart cycle times and/or a variation of the plurality of differences of consecutive heart cycle times (see Burrell et al. [0022]).
Regarding claim 10, Boese et al. (‘594) in view of Burrell et al. (‘587) teach the method according to claim 9, wherein the random variable is a Gaussian distributed random variable (see Burrell et al. [0022]).

Regarding claim 12, Boese et al. (‘594) in view of Burrell et al. (‘587) teach the method according to claim 11, wherein the percentiles of the Gaussian function are 2.5% and 97.5% (see Burrell et al. [0022]). The exact values or range of values claimed are considered by one of ordinary skill in the art to be consistent with routine experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARK D REMALY/Primary Examiner, Art Unit 3793